Citation Nr: 1128861	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  06-38 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder, to include bilateral ankle stress fractures.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and an anxiety disorder.

3.  Entitlement to service connection for a major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The appellant had active military service from July 22, 1974 to September 12, 1974.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2008, the appellant testified during a personal hearing at the RO.  A transcript of that hearing is of record.

In February 2010, the Board denied the appellant's claim for eligibility for non-service-connected pension benefits.  At that time, the Board remanded the appellant's service connection claims to the RO for further evidentiary development.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that the appellant has a bilateral ankle disorder, including ankle stress fractures, that had its onset or is otherwise related to his active military service. 

2.  The evidence of record preponderates against a finding that the appellant has an acquired psychiatric disorder, including PTSD and an anxiety disorder, that had its onset or is otherwise related to his active military service. 

3.  The evidence of record preponderates against a finding that the appellant has a major depressive disorder that had its onset or is otherwise related to his active military service. 


CONCLUSIONS OF LAW

1.  A bilateral ankle disorder, including bilateral ankle stress fractures, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  An acquired psychiatric disorder, including PTSD and an anxiety disorder, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010), effective, effective prior to and after July 13, 2010.

3.  A major depressive disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duty to Notify and Assist

In January, March, and May 2006, and December 2008 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the appellant of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2006 letter, the appellant was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the appellant with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

The appellant was afforded VA examinations in September 2010 in conjunction with his claims, the reports of which are of record.

As noted above, in February 2010, the Board remanded the appellant's case to the RO for further development that included requesting that the appellant provide the dates and locations of pre-service psychiatric hospitalization(s) and obtaining those records, obtaining VA treatment records from the VA medical centers (VAMCs) in Ohio and Hawaii, and providing the appellant with VA examinations.  There has been substantial compliance with this remand as the appellant provided signed authorizations for his treatment at Akron City Hospital in the early 1970s and at the West Hawaii Adult Mental Health Center from approximately 1981 to 1983 but, in May and July 2010 responses, respectively, these facilities indicated that they had no records regarding his treatment.  In separate May 2010 responses, the VAMCs in Cleveland and Hawaii reported having no records regarding the appellant's treatment.  He was scheduled for VA examinations in September 2010. 

The Board finds the duties to notify and assist have been met.  

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2010); VAOPGCPREC 3-2003.

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003.

In sum, the law as interpreted under Cotant v. Principi, 17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d. at 1096.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a stomachache, headache, ankle pain, or sleepiness, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A. Bilateral Ankle Disorder and Stress Fractures

The appellant argues that he has a bilateral ankle disorder incurred during his military service.  He contends that he experienced 15 ankle stress fractures for which he was hospitalized during service.  Therefore, he maintains that service connection is warranted for a bilateral ankle disorder.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the claim, and his appeal will be denied.

Service treatment records reveal that, when examined in April 1974, prior to induction, the appellant's lower extremities were normal.  Clinical records dated in August 1974 indicate that the appellant complained of an ankle rash and that he was repeatedly seen for complaints of left foot and ankle pain and swelling.  The appellant was hospitalized for treatment of cellulitis of the left foot from August 13 to August 14, 1974.  An August 16, 1974 record shows that a podiatrist diagnosed extensor hallucis tendonitis on the dorsum of the appellant's left foot.  A subsequent August 23rd entry indicates that the appellant's right foot was treated for a strain, and it was noted that he had pes planus.

Post service, medical records from the VAMC in Los Angeles (Brentwood), dated during 1980, are not referable to complaints or diagnosis of, or treatment for, a bilateral ankle disorder.

During a June 1994 examination performed in conjunction with his application for Social Security Administration (SSA) disability benefits, the appellant complained of chronic pain in his right ankle and first big toe, with numbness on the medial side of his first toe.

In his July 2006 notice of disagreement, the appellant claimed that, while being treated for his ankles in service, he was told that he had flat feet that were not noticed during his entrance examination.  He reported that he was hospitalized at the Brentwood VAMC for 10 months after discharge and that his legs were x-rayed.

An October 2006 VA medical record includes the appellant's complaint of bilateral leg and ankle pain since 1974.  

During his December 2008 personal hearing at the RO, the appellant said that he may have been treated at the Brecksville VAMC in Ohio and a VAMC in Hawaii between 1974 and 1980.  He claimed that he had left ankle problems since service.

In September 2010, the appellant underwent VA examination performed by an orthopedic surgeon.  According to the examination report, the examiner reviewed the Veteran's service and post service medical records.  The appellant said that he had "15 stress fractures of each of my ankles and legs" while on active duty.  He indicated that he was shown the x-rays while on active duty that revealed stress fractures of his legs and ankles.  The appellant further stated that he was hospitalized for treatment of the stress fractures for approximately six weeks.  The appellant attributed his stress fractures to daily marching on asphalt during basic training.  The VA examiner stated that he was unable to find any service treatment records that supported the appellant's allegation.  According to the VA examiner, a note in the service medical records indicated that the appellant was discharged for failure to adjust to military life, although the appellant maintained that he had stress fractures of both legs and ankles and should have been given a medical discharge.  

Upon clinical evaluation, the diagnoses were chronic strain of the appellant's left and right ankles and an old interosseous membrane ligament injury of the left ankle.  Bilateral pes planus was also diagnosed.  The VA examiner noted that service treatment records did not confirm or substantiate the appellant's claim of treatment for stress fractures while on active duty.  In the VA examiner's opinion, the appellant's currently diagnosed bilateral ankle conditions were not casually nor etiologically related to active service.  The medical specialist explained that the appellant had pes planus and increased heel valgus.  There were no service medical records indicating that he was evaluated for pes planus.  The VA examiner opined that the appellant's pes planus was not caused by his short time on active duty and the bilateral pes planus worsened his bilateral ankle symtoms 

The appellant has contended that service connection is warranted for a bilateral ankle disorder including stress fractures.  He has also argued that he had pes planus that was overlooked during his entrance examination and the August 23, 1974 record reflects that pes planus was noted.  

Even assuming, arguendo, that the appellant's pes planus was overlooked on his entrance examination into active service, there is no objective evidence to demonstrate that his pes planus was clearly and unmistakably aggravated by active service.  First, there is not one service treatment record reflecting complaint of, or treatment for, pes planus.  Second, although the evidence shows that the appellant was recently diagnosed with chronic ankle strain, an old left ankle injury, and pes planus, no competent medical evidence has been submitted to show that these disabilities are related to service or any incident thereof.  Rather, the record reflects that, while he was treated for ankle pain and cellulitis in August 1974, and pes planus was noted, the first post-service report of ankle pain is in 1994, 20 years after separation and the records do not reflect complaints of pes planus.  In short, no medical opinion or other medical evidence relating the Veteran's bilateral chronic ankle strain, old left ankle injury, and pes planus, to service or any incident of service has been presented.  

In fact, in the 2010 VA examiner's opinion, the appellant's currently diagnosed bilateral ankle conditions were not casually nor etiologically related to active service.  The medical specialist explained that the appellant had pes planus and increased heel valgus.  There were no service medical records indicating that the appellant was evaluated for pes planus and no evidence that the appellant's pes planus was caused by his short time on active duty, and the bilateral pes planus worsened his bilateral ankle symtoms.  Further, the 2010 VA examiner found no evidence of any stress fractures in the service treatment records.  See Degmetich and Brammer, supra.

As a lay person, the appellant is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise. 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Although the appellant has stated that he injured his ankles during service in 1974, while participating in basic training, and had ankle pain since that time, the Board finds that his statements regarding this injury and continuity of symptomatology are not credible.  Specifically, the Board points out that none of the Veteran's service treatment records indicate that he suffered stress fractures or an ankle injury and the only records of ankle complaint are the August 1974 records, that included the podiatrist's diagnosis of extensor hallucis tendonitis on the dorsum of the left foot, and pes planus, and the 2-day hospitalization for treatment of cellulitis of the left foot that same month and are not referable to an ankle injury or stress fracture.  To the extent that the appellant is claiming that bilateral ankle problems have been present since service, the Board does not find the appellant credible.  

The lack of any documented treatment for a bilateral ankle disorder in the nearly 20 years since the purported in-service injury preponderates against a finding that the appellant has had such a condition since service.  As such, his contentions of having bilateral ankle problems since active service are outweighed by the contemporaneous medical evidence.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against the claim for service connection); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The appellant's credibility is further diminished by the fact that he has provided an inconsistent history of the onset of his lower extremity disorder.  Specifically, in his oral and written statements, the appellant reported that he sustained 15 stress fractures for which he was hospitalized for six weeks in service.  However, nothing in the service treatment records describes the appellant's claimed stress fractures or even a lower extremity injury and the August 1974 service clinical records only describe his complaint of ankle pain and overnight hospital treatment for cellulitis, but not fractures or injury.  Thus, the appellant's accounts of his claimed bilateral ankle disability in service are so unreliable that their probative value is negligible.

The preponderance of the objective evidence of record is against the claim for service connection for a bilateral ankle disorder including stress fractures.

B. Psychiatric Disorder, including PTSD and an Anxiety Disorder, and a Major Depressive Disorder

The appellant contends that he was treated for a psychiatric disorder prior to entering service and treated for a psychiatric or anxiety disorder in service.  He argues that he was poorly treated by a drill sergeant in service and attributes his PTSD and depression to service.  Thus, he maintains that service connection is warranted for a psychiatric disorder, variously claimed as PTSD, an anxiety disorder, and a major depressive disorder.

Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010. However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this amendment do not apply to the Veteran's claim because he attributes his acquired psychiatric disorder to non-combat events.

There are no pre-service medical records regarding the appellant's psychiatric treatment currently in the claims file.  

Service treatment records reveal that, on the report of medical history completed in April 1974, when he was examined prior to entering active service, the appellant checked "no" to having depression, worry, or nervous trouble.  When examined at that time, a psychiatric abnormality was not noted, and the appellant was found qualified for active duty.  

An August 1974 clinical record prepared by a psychologist indicates that the appellant reported anxiety four days before.  The psychologist recommended that the appellant be discharged for unsuitability on the basis of a character and behavior disorder.  It was noted that the appellant displayed inadequate personality traits and a chronic anxiety disturbance.  The psychologist noted that the appellant was unable to tolerate routine training stress.  The appellant gave a history of an acquired drug problem for which he was hospitalized in a psychiatric ward for 6 weeks.  Prior to service, he was hospitalized in a mental hospital for one month after an emotional collapse, but ran away after receiving electro shock therapy.  It was concluded that the appellant did not have a mental or physical condition that warranted discharge from service by reason of a physical disability.  His psychiatric findings and performance in training showed that he was unsuitable for further service and discharge was recommended.

In September 1974, it was recommended that the appellant be honorably discharged by reason of character and behavior disorder and defective attitude.  He was punished for an unauthorized absence.  It was noted that the reason for discharge existed prior to enlistment and would have been difficult to detect by the recruiting station or the medical examining facility prior to enlistment.

Post service, the Los Angeles VAMC records indicate that, in February 1980, the appellant was treated for depression, alcoholism, drug abuse, and a skin rash.  It was noted that he started drinking at age 13 or 14.  He had suicidal ideations.  A long history of depression and two suicide attempts were noted as well as hospitalization and electroshock therapy.  A problem list noted an active problem of depression dating to 1970.  

An August 1991 private psychiatric evaluation includes a diagnosis of major depression due to an industrial injury.  A personality disorder was highly suspected, but a definitive diagnosis could not be made.  It was noted that in August 1989, the appellant worked as a truck driver and sustained several orthopedic injuries.  The psychiatrist noted the appellant's history of suicidal ideations and related hospitalizations.

September 1991 private psychiatric records reflect that the appellant's industrial injury was directly causative of his major depression.  The psychiatrist noted that the appellant had an emotional disorder 15 to 20 years earlier that, in retrospect, sounded like a personality disorder or possibly schizophrenia.  Specifically, the appellant's difficulty in service was more likely a personality difficulty, as the symtoms at that time did not sound as if they were depressive in nature.  For 15 years after service, the appellant did not have any particular emotional difficulty, although it would be suspected that his personality disorder continued.  The psychiatrist concluded that the appellant's emotional response to the considerable stress and difficulty that his injury and subsequent unemployment caused was an adequate explanation of his current depression.

Private medical records, dated from June to August 1993, reflect the appellant's hospitalization and treatment for two suicide attempts.

During the June 1994 disability psychiatric evaluation, performed in conjunction with his SSA disability claim, the examiner found that the appellant had severe depression and that he was totally disabled.

A June 1994 private psychiatric evaluation indicates that the appellant had depression since being a teenager.  He was hospitalized 10 times, starting at age 16, and attempted suicide seven times.  He was diagnosed with major depression and a personality disorder with dependent features.

In a January 2006 signed stressor statement, the appellant said that a drill sergeant thought he was faking leg pain and it was a long time before he was taken to a hospital.  In another January 2006 statement, the appellant said that, after service, he was angry, scared, full of anxiety, paranoid, and depressed.

In a March 2006 PTSD written statement, the appellant indicated that he was taken to military police headquarters, repeatedly made to put his hands on the wall and spread his legs, and his feet were kicked out from under him.  He was held in a metal room for two or three days without food, water, or a toilet.  The appellant claimed that Marines called him names through the hole in the door, and there was nothing in the room except a bright light.  He said that the whole time he went through he had horrible leg pain.  He thought he should have gone to the hospital but, instead, was taken to the corrective custody platoon that did hard labor.  The appellant alleged that it was psychological torture, as he feared for his life.  He claimed that he was forced to work on his knees all day to polish the wood floors of the barracks with a block of wood and had to move hills of bagged sand.  He also claimed that after three days, he "cracked up" and was hospitalized where x-rays of his legs showed they were broken.  

A July 2006 VA medical record indicates that the appellant reported prior diagnoses of bipolar disorder, depression, schizophrenia, anxiety disorder, and PTSD.  He gave a history of childhood sexual abuse, being raped and physically abused by an older cousin.  The examiner commented that the appellant was not a good historian, because he initially denied and later admitted to hospitalizations as a teenager.  The examiner stated that the differential should include schizoaffective disorder, PTSD, anxiety disorder with picker's syndrome, and obsessive compulsive features.  

August 2006 VA medical records indicate that the appellant was hospitalized at that time, and most recently in 1990.  He had a history of suicidal acts, with the last in 1990 by overdosing, cut wrist, and ;poisoning.  Childhood sexual abuse was noted.  Diagnoses included an anxiety disorder, depression, PTSD, and a history of drug and alcohol abuse.

In a February 2007 statement, the appellant insisted that he recalled treatment at a VA hospital in 1975 when his legs were x-rayed and he received some psychological counseling, but he was unable to identify the hospital, city, state, or doctor's name.  

During his December 2008 personal hearing at the RO, the appellant said he went on unauthorized leave to look for a hospital due to his leg pain.  He said he was gone for only hours and then placed in a correctional platoon where he suffered abuse.  He said he was eventually hospitalized on August 13, 1974.  The appellant said he was first hospitalized psychiatrically in 1972, at age 14-16.  He was hospitalized for a month in service and had a 1976 hospitalization in Akron for hallucinations and paranoia.  The appellant said he may have been treated at the Brecksville VAMC in Ohio and a VAMC in Hawaii sometime between 1974 and 1980.  (As noted above, these facilities had no records regarding such treatment.)  

In September 2010, the appellant underwent a VA psychological examination.  According to the examination report, the examiner reviewed the appellant's service and post service medical records, including the recent VA orthopedic examination report, discussed above.  The VA examiner commented that the appellant's responses to questions of content were at times difficult.  The appellant denied any pre-service psychological or psychiatric disorders.  He was asked about sexual assault when he was 5 years old and commented that this was his cousin R. who threatened to harm him, if he told anyone of the incident.  He said R.'s father repeatedly raped the appellant's mother when she was age 14.  The appellant further stated that R. sexually molested his younger sister, M.  Then, the appellant stated that at age 15 "I had an incident" during which two schoolmates pretended to be drinking alcohol, while he did drink it and ingested Valium.  He said he was hospitalized for six weeks on suicidal watch and underwent electroshock therapy.  The appellant said he spent 2-3 years at the Ohio Youth Commission Center with criminals, and commented "I don't know why, I hadn't done anything".  He said he ran away from the home several times.  The VA examiner stated that the appellant showed a history of psychiatric symtoms prior to entering military service.  

Further, while in service, the appellant said he ran away, for fear of retaliation by a drill sergeant, was hospitalized for 4-6 weeks and saw x-rays of his 15 foot fractures.  He was in a hospital wing all by himself.  The VA examiner said that service treatment records show no history corroborating this, aside from the overnight hospitalization (discussed above).  The appellant had nightmares of "military things". The appellant complained of depression that lasted weeks and months.  He said that his cousin R., who molested him, advised that he may have a disability claim.  The appellant said that he received SSA disability benefits since 1995 for depression and physical symtoms.  The examiner noted the August 2006 treatment records of the appellant's hospitalization and prior treatment for suicidal attempts.

According to the VA examiner, these symtoms were clinically important and indicated that the appellant met the primary symtoms of PTSD, due to sexual and emotional abuse, as well as sexual abuse of his sister, M., in his presence, and a history of psychiatric hospitalizations prior to entering service.  The examiner noted the lack of medical records corroborating the appellant's assertion of a six week hospitalization in service for treatment of serious stress fractures.  The VA examiner stated that "[t]here is no indication that the [appellant's] two months' duty in U.S. Marine Corps contributed to or in any significant way chronically worsened the [appellant's] preexisting symtoms".  The diagnoses included PTSD, alcohol dependence, in reported remission, due to PTSD, and major depressive disorder, due to PTSD.  The VA examiner opined that the appellant presented with symtoms of PTSD "more probable than not secondary to childhood emotional and sexual abuse and traumas".  According to the VA examiner, there is no indication that the appellant's one and one-half months of active duty in any significant way contributed to, or exacerbated, his symtoms.  

The appellant seeks service connection for a psychiatric disorder, variously claimed as PTSD, an anxiety disorder, and a major depressive disorder.  

At the outset, the Board notes that the September 2010 VA psychological examiner concluded that the appellant showed a history of psychiatric symtoms prior to entering service.  However, despite VA's best and repeated efforts, there are no medical records evidencing his reported pre-service psychiatric treatment.  

Even assuming, arguendo, that the appellant had a pre-service psychiatric disorder, there is no objective evidence to demonstrate that a psychiatric disorder was clearly and unmistakably aggravated by active service.  The September 2010 VA examiner specifically stated that "[t]here is no indication that the [appellant's] two months' duty in U.S. Marine Corps contributed to or in any significant way chronically worsened the [appellant's] preexisting symtoms".

Although the evidence shows that the appellant currently has PTSD, and a major depressive disorder due to PTSD, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that, while a character and behavior disorder was noted, a psychiatric abnormality was not noted on separation from service and the first post service evidence of record of depression, is from 1980, several years after the Veteran's separation.  Moreover, the only probative opinion of record, that of the September 2010 VA psychologist, is to the effect that the appellant had symtoms of PTSD "more probable than not secondary to childhood emotional and sexual abuse and traumas".  According to the VA examiner, there was no indication that the appellant's one and one-half months of active duty in any significant way contributed to, or exacerbated, his symtoms.  The VA examiner attributed the appellant's major depressive disorder to PTSD.  

The Board acknowledges that the appellant is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. at 465.  Additionally, the lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d at 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, PTSD, as contrasted with symptoms of pain and limited range of motion of the low back, for example, is not subject to lay diagnosis.  The appellant can report feeling sad, or having headaches, pain, or lightheadedness.  Nevertheless, those are subjective symptoms and the associated disorders are not readily identifiable in a way that may be observed objectively.  Barr v. Nicholson, 21 Vet. App. at 303.  The appellant does not have the medical expertise to discern the nature of any psychiatric diagnosis nor does he have the medical expertise to provide an opinion regarding its etiology.

While the appellant maintains that he has an acquired psychiatric disorder, variously claimed as PTSD, an anxiety disorder, and a major depressive disorder, and a bilateral ankle disorder including stress fractures of the ankles, related to his active military service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise. See Layno v. Brown, supra.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the appellant's claims for service connection for a bilateral ankle disorder including stress fractures of the ankles, an acquired psychiatric disorder, including PTSD, an anxiety disorder, and a major depressive disorder, and his claims must be denied.

Finally, as mentioned above, the Board notes that the SSA evidently found the appellant suffering from a psychiatric disorder, and other physical disorders, and held him to be totally disabled since approximately 1994.  While the Board recognizes the disabling nature of the Veteran's psychiatric and other disabilities, the SSA decision is not considered sufficient to overcome the objective evidence of record as to the origin of the Veteran's claimed psychiatric disorder, claimed as PTSD, an anxiety disorder, and major depressive disorder.


ORDER

Service connection for a bilateral ankle disorder, including bilateral ankle stress fractures, is denied.

Service connection for PTSD, including an anxiety disorder, is denied.

Service connection for a major depressive disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


